Citation Nr: 0013208	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  95-19 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a January 1995 decision of the RO, 
which determined that no new and material evidence had been 
submitted to claims of entitlement to service connection for 
a low back disorder, right shoulder disorder and bilateral 
knee disability.  In December 1997, the Board remanded the 
case for further development.  In January 2000, the RO 
granted service connection for right knee replacement, 
lateral instability of the right knee and left knee 
replacement.  Hence, the claim for service connection is now 
moot.  The remaining claims are now ready for appellate 
review. 


FINDING OF FACT

The veteran's claims of entitlement to service connection for 
right shoulder and low back disorders are not supported by 
cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
right shoulder and low back disorders are not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A review of the service medical records shows that at his 
August 1966 induction examination the veteran indicated that 
he had had a history of recurrent back pain. Physical 
examination of his upper extremities and spine revealed, 
however, clinically normal findings.

In December 1967, he reported neck pain following an 
automobile accident.  Physical examination revealed symptoms 
of an acute cervical strain.

At his October 1968 separation examination, the veteran's 
upper extremities and spine were clinically normal.  The 
veteran indicated that he had not had back trouble of any 
kind or a painful or "trick" shoulder.  

On November 1, 1968, while still on active duty, the veteran 
reported severe right shoulder pain.  No diagnosis was 
entered.  On November 20, 1968, the veteran reported that, to 
the best of his knowledge, there had been no change in his 
medical condition since his separation examination.

Between February 1987 and April 1988, the veteran was seen 
for periodic outpatient VA medical care.  He reported a long 
history of intermittent back pain.  Records pertaining to 
treatment revealed degenerative lumbar changes and lumbar 
disc space narrowing.  No nexus linking a shoulder or low 
back disorder to service was noted.

At an August 1988 VA examination, the veteran reported that 
he had been discharged from service in 1968, that he had been 
in a car wreck, and that he had hurt his back while playing 
football.  He described having daily low back pain.  X-ray 
studies of the right shoulder revealed mild degenerative 
spurring at the acromioclavicular joint and possibly at the 
inferior glenoid fossa.  Following a physical examination the 
veteran was diagnosed, in part, with complaints of low back 
pain, normal findings, and complaints of right shoulder pain, 
normal findings.  

Received in June 1994 were private medical records from Ark 
City Clinic, reflecting treatment from April 1968 to April 
1970.  In May 1969, the veteran was reported to have injured 
his left shoulder.  His joints were reported to be normal.

During a hearing before this Member of the Board in August 
1997, the veteran reported that he had had low back pain at 
the time of his induction examination.  He indicated that he 
had had primarily muscle spasms in the low back.  He reported 
that he had injured his neck in an automobile accident in 
December 1967, but that he had injured his lower back at a 
later date.  He reported that, in November 1968, he injured 
his back and right shoulder while playing football and was 
treated with pain medication and ultrasound.  He reported 
that he believed that he had been diagnosed with a pinched 
nerve, bruised muscles and shoulder strain.  He reported that 
he had continued to experience pain in the back and right 
shoulder since his discharge from service.  He reported that 
he had had back problems while working for Santa Fe Railroad 
soon after leaving service, but that he had been unable to 
locate records since that time.  He reported that his 
physician who had practiced at that time in Ark City, Kansas, 
had passed away.  The veteran reported that a physician had 
never informed him that his right shoulder disorder or back 
disorder was due to service.

Received in May 1998 were VA outpatient treatment records, 
reflecting treatment from October 1984 to December 1997.  In 
October 1984, the veteran reported a 12 year history of back 
pain.  The diagnosis at that time was low back pain of 
unknown etiology.  In December 1987, the veteran reported to 
have had back pain for the previous 14 years.  His back pain 
was reported to have been worsening over the prior three 
weeks with tingling in the toes and pain in the back of the 
left thigh.  The impression was lumbar-minor radiculopathy.  
In June 1988, the veteran denied back pain and gross spinal 
range of motion was within normal limits.  He was assessed 
with evidence of degenerative joint disease.

In May 1998, the National Personnel Records Center reported 
that no additional medical records could be located 
concerning the veteran.  Record sources searched by the 
Center included records from Forts Meade and Bliss, from the 
William Beaumont Army Hospital, and from another veteran.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
If a condition noted during service is not determined to be 
chronic, then, generally, a continuity of symptomatology 
after service is required for service connection.  Id.

The threshold question which must be answered is whether the 
veteran has presented well-grounded claims for service 
connection.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the claimant in 
developing the facts pertinent to the claim, and the claim 
must fail.  Grivois; Grottveit.

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

In addition, arthritis may be presumed to have been incurred 
during service if it becomes manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

The veteran contends, in essence, that he has right shoulder 
and low back disorders due to disease or injury incurred in 
or aggravated by service.  He claims that he injured his back 
and right shoulder while playing football in service in 1968.

The service medical records show that, on separation 
examination in October 1968, the veteran's upper extremities 
and spine were clinically normal.  The veteran indicated that 
he had not had back trouble of any kind or a painful or 
"trick" shoulder.  On November 1, 1968, he reported severe 
pain in the right shoulder.  However, there was no report of 
complaint, treatment or diagnosis of a back disorder, and a 
right shoulder disorder was not diagnosed.  Subsequently, in 
a November 1968 statement, the veteran reported that there 
had been no change in his medical conditions since his 
separation examination, which, as noted above, revealed 
clinically normal upper extremities and a clinically normal 
spine.

Private medical records from Ark City Clinic, reflect 
treatment from November 1968 to April 1970, and although the 
veteran was reported to have injured his left shoulder, there 
was no report of complaint, treatment or diagnosis of a right 
shoulder or low back disorder.  

The Board notes that the veteran has been shown to have 
current right shoulder and low back disorders.  For instance, 
on a VA radiology report in April 1988, the veteran was 
reported to have mild degenerative changes of the lumbar 
spine.  Also, in August 1988, a VA radiology report of the 
right shoulder revealed mild degenerative spurring at the 
acromioclavicular joint and possibly at the inferior glenoid 
fossa.

However, although the veteran has been shown to have current 
right shoulder and low back disorders, there is no competent 
evidence demonstrating that he has a current disability that 
was incurred in or aggravated by service.  In fact, in 
December 1987, a VA outpatient treatment record reported that 
the veteran had had back pain for only the previous 14 years, 
which would place the origin of his complaints of back pain 
several years following his discharge from service.  
Furthermore, during his hearing in August 1997, the veteran, 
himself, reported that a physician had never informed him 
that either his right shoulder or back disorder was due to 
service.

The Board is cognizant of the veteran's contentions in regard 
to his claims for service connection for right shoulder and 
low back disorders.  However, in the absence of competent 
evidence of a current disability due to service, a well-
grounded claim of service connection has not been submitted.  
Caluza.  Simply put, there is no competent evidence linking 
either disorder to service, and there is no competent 
evidence that the veteran had arthritis in either joint to a 
compensable degree within a year of his separation from 
service.

As a well grounded claim requires competent evidence of a 
current disability, usually shown by a medical diagnosis, as 
well as competent evidence of a nexus between an inservice 
disease or injury and the current disability, the Board finds 
that the absence of competent evidence mandates that these 
claims be denied as not well grounded.  Caluza.  Lay 
assertions concerning questions of medical diagnosis or 
causation cannot constitute competent evidence sufficient to 
render a claim well grounded.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its above discussion sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  See Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of well-grounded claims of entitlement to service 
connection for a right shoulder and a low back disorder not 
having been received, the appeals are denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

